19 F.3d 1434
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.TREE SOURCE FUELS, INC., Plaintiff-Appellee,v.ANDREWS UNIVERSITY, Defendant-Appellant.
No. 93-1178.
United States Court of Appeals, Sixth Circuit.
March 22, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  FORESTER, District Judge.*
PER CURIAM.


1
Defendant, Andrews University, appeals from an order of the district court affirming a finding by the bankruptcy court that defendant was liable to plaintiff, Tree Source Fuels, Inc., as the result of a breach of contract.


2
Having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred and, accordingly, affirm the order appealed from.


3
Because the reasons plaintiff should prevail have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court is affirmed upon the reasoning employed by the bankruptcy court found in an opinion entered by the court at the close of the transcript of trial proceedings held on March 25 and March 26, 1992, and upon the reasoning of the district court incorporated in its opinion filed on January 11, 1993.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation